Case 19-07818   Doc 36   Filed 11/20/20 Entered 11/20/20 11:52:35   Desc Main
                           Document     Page 1 of 4
Case 19-07818   Doc 36   Filed 11/20/20 Entered 11/20/20 11:52:35   Desc Main
                           Document     Page 2 of 4
Case 19-07818   Doc 36   Filed 11/20/20 Entered 11/20/20 11:52:35   Desc Main
                           Document     Page 3 of 4
Case 19-07818   Doc 36   Filed 11/20/20 Entered 11/20/20 11:52:35   Desc Main
                           Document     Page 4 of 4
